           Case 1:20-cv-01418-NONE-SAB Document 9 Filed 12/11/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10
     ALICIA LOPEZ,                                      Case No. 1:20-cv-01418-NONE-SAB
11
                    Plaintiff,                          ORDER GRANTING STIPULATED
12                                                      REQUEST TO EXTEND TIME FOR
             v.                                         DEFENDANT TO FILE RESPONSIVE
13                                                      PLEADING
     AMERICAN FIRE AND CASUALTY
14   COMPANY,                                           (ECF No. 8)

15                  Defendant.

16

17          This action was filed on October 2, 2020. (ECF No. 1.) On November 19, 2020, the

18 parties filed a stipulation for an extension of time for Defendant to file a responsive pleading by

19 twenty-one (21) days, making the responsive pleading due on or before December 10, 2020.
20 (ECF No. 7.) The stipulation was self-executing without court approval under Local Rule 144.

21 L.R. 144(a) (“Unless the filing date has been set by order of the Court, an initial stipulation

22 extending time for no more than twenty-eight (28) days to respond to a complaint . . . may be

23 filed without approval of the Court if the stipulation is signed on behalf of all parties who have

24 appeared in the action and are affected by the stipulation. All other extensions of time must be

25 approved by the Court.”). On December 10, 2020, the parties filed a stipulation to further extend

26 the deadline for Defendant to file a responsive pleading by an additional seven (7) days, making
27 the total extension twenty-eight (28) days from the initial deadline, through the two stipulations.

28 (ECF No. 8.) While the second stipulation only extends the time to respond to a total of twenty-


                                                    1
           Case 1:20-cv-01418-NONE-SAB Document 9 Filed 12/11/20 Page 2 of 2


 1 eight (28) days from the initial deadline, given this is the second stipulation, this is not an “initial

 2 stipulation” as described in Local Rule 144. Therefore, the Court shall issue an order approving

 3 the stipulation.

 4          Accordingly, IT IS HEREBY ORDERED that the deadline for Defendant to file a

 5 responsive pleading shall be extended until December 17, 2020.

 6
     IT IS SO ORDERED.
 7

 8 Dated:      December 11, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                       2
